1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 22. 23, 27, 30, 31 and 33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Japanese Patent 2010-204,642 (see the Abstract and Figs. 3, 4A, 4F, 4G, 6, and 9A).
Japanese Patent -642 discloses the instant method of producing optical components comprising the steps of providing an initial carrier (30) comprising cutouts (34) and having two sides, with the first side having protruding collar sections (leg portions 35) that extend away from the first side of the carrier with each collar section enclosing one of the cutouts, carrying out the instant molding process to form transparent molded optical parts arranged in the cutouts by molding a curing a material introduced into the cutouts and singulating the carrier to form separate optical components—see Fig. 9A.  Instant claim 17 is met in that the carrier is arranged on a tool part 52 and a further tool part 51 comprising protruding molding sections (see the concave shapes of the lenses in  Figs. 4A, 4F and 4G, indicating that tool part 51 must have protruding sections) are inserted into the cutouts to mold the optical components.  Clearly, the molding sections comprise a surface as set forth in instant claim 18, since the optical elements being formed from them are beam-shaping surfaces.  The protruding collars laterally enclose the optical parts as set forth in instant claim 22 and instant claim 23 is met in the cooperation of the recesses 55 on lower mold 52 and the protruding collars.  The optical .  
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2010-204,642.
JP -642 discloses the basic claimed method as set forth in paragraph 1, supra, the applied reference lacking essentially aspects that are well known in the art and would have been obvious features therein.  For instance, claim 24 recites that the recesses that receive the collar sections comprise a surface shape to produce a beam-shaping surface.  While JP -642 may not exactly teach this, additional surfaces of the lower mold—ie, separate from the recesses that accept the protruding collars—clearly have such a surface and it would not take an inventive effort to have combined the recesses with these additional surfaces.  It would appear that the applied reference teaches UV curing as set forth in instant claim 25.  However, UV curing for forming lens arrays is nothing but conventional in the art—Official Notice is maintained on this—as is the aspect of employing molds that are transmissive to UV radiation.  In essence, instant claims 25 and 26 are rejected for the same reasons as set forth in paragraph 3 of the previous action with respect to previously applied Jeong et al, and applicant did not 
3.Claim 19, 20, 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2010-204,642 in view of Japanese Patent 9-90360 with JP -642 being applied for reasons as set forth in paragraph 1, supra and JP -360 being applied for reasons as set forth in paragraph 4 of the last office action.  Additionally, it is noted that while the indentations of JP -360 surround a plurality of cavities, it surely would have been within the skill level of the art to provide an indentation for each cavity—ie, each molded lens—should such be desired, dependent on the size of the lenses being molded and the amount of material required to mold them.  The lenses in JP -360 are connected in groups, so an indentation surrounds each group.  However, if only a single lens were being molded, as in JP -642, an indentation would obviously be employed for each lens to prevent overflow of the resin being molded.  In the combination as applied, the indentations surround the cutouts on one side of the carrier while the protruding collars do the same on the other side of the carrier.  
4.Applicant’s arguments with respect to claim(s) 16-20 and 22-33 have been considered but are moot in view of the new ground of rejection.  While previously applied Jeong et al and Itoh did not teach the instant collars protruding away from the first side of the carrier, clearly newly applied JP -642 does.  Concerning instant claim 32, JP -360 does show indentations—ie, grooves 3—which surround molding cavities 2 so that overflow is accommodated in the grooves.  Since the cavities are linked together as a group, there would be no need to use an indentation between each cavity.  However, in the case where a single lens is being molded, it certainly would have been obvious to have employed this arrangement so that each mold cavity is surrounded by an indentation or groove to accept the overflow.  
5.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742